           Case 1:17-vv-01633-UNJ Document 30 Filed 04/10/19 Page 1 of 2




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 17-1633V
                                            (Unpublished)

*************************
RHONDA MEADE,              *
                           *                                    Filed: March 1, 2019
               Petitioner, *                                    Special Master Oler
                           *
          v.               *                                    Entitlement; Influenza (“Flu”) Vaccine
                           *                                    Guillain-Barré syndrome (“GBS”).
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*************************

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Jennifer Leigh Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                      RULING ON ENTITLEMENT1

       On October 30, 2017, Rhonda Meade (“Petitioner”) filed a petition seeking compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that she
developed Guillain-Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine that she
received on November 5, 2014. See Petition at 1, ECF No. 1.

        In his Rule 4(c) Report, filed on February 28, 2019, Respondent recommends that
compensation be awarded in this case. Rule 4(c) Report at 1, ECF No. 26. Respondent states
that the medical evidence demonstrates Petitioner has “satisfied the criteria set forth in the
Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”).” Id. at


1
  Although this ruling is not formally designated for publication, it will be posted nonetheless on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the ruling’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise,
the whole decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
         Case 1:17-vv-01633-UNJ Document 30 Filed 04/10/19 Page 2 of 2



4. Accordingly, Respondent concludes that Petitioner is entitled to an award of damages, the
scope of which is limited to Petitioner’s GBS and its related sequelae. Id. The type and amount
of damages is to be determined through further proceedings.

        In light of Respondent’s concession, and based on my own review of the record (see
Section 13(a)(1)), I find that Petitioner is entitled to compensation. A separate damages order
will issue accordingly.

       IT IS SO ORDERED.


                                                          s/ Katherine E. Oler
                                                             Katherine E. Oler
                                                             Special Master




                                                2
